DETAILED ACTION
Claim Objections
1.	The claims 1 and 3-5 recite many conditional limitations containing the optional word "if". For example, " if the first base station receives, within preset duration, a second request message that is sent by one of the one or more second base stations and that is used to obtain a context of the target terminal, sending, by the first base station, the context of the target terminal to the second base station that sends the second request message".  
Since the word "if" does not positively recite the limitation, it is not required to be treated.  Therefore, the examiner suggests changing the word "if" to --when-- to make the limitations more positively recited.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al. (US 20190349883).
Considering claim 1, Fujishiro teaches a communication method, comprising: 
sending, by a first base station (eNB 200-1), a first request message (S2006), wherein the first request message is used to request one or more second base stations (eNB 200-2) located in a paging notification area of a target terminal to page the target 
if the first base station receives (eNB 200-1), within preset duration, a second request message that is sent by one of the one or more second base stations (eNB 200-2) and that is used to obtain a context of the target terminal (S2009-S2010), sending, by the first base station, the context of the target terminal to the second base station that sends the second request message (Fig.11-12, [0149]-[0156]). 
Considering claim 2, Fujishiro teaches wherein the preset duration is preset duration timed by a timer, and the sending, by a first base station, a first request message comprises: starting, by the first base station, the timer; and sending, by the first base station, the first request message; and that the first base station receives, within preset duration, a second request message that is sent by one of the one or more second base stations comprises: receiving, by the first base station within the preset duration timed by the timer, the second request message that is sent by one of the one or more second base stations (Fig.11-12, [0149]-[0156]). 
Considering claim 3, Fujishiro teaches wherein the method further comprises: if the first base station does not receive, within the preset duration, the second request message that is sent by one of the one or more second base stations, determining whether a quantity of times of sending the first request message by the first base station reaches a preset value; and sending a paging failure indication message to a core network device if the quantity of times of sending the first request message by the first base station reaches the preset value (Fig.11-12, [0149]-[0156]). 

Considering claim 5, Fujishiro teaches wherein the method further comprises: sending a paging failure indication message to a core network device if the first base station does not receive, within the preset duration, the second request message that is sent by one of the one or more second base stations (Fig.11-12, [0149]-[0156]). 
Considering claim 6, Fujishiro teaches wherein the first base station sends the first request message through an Xn or X2 port, and the first base station receives the second request message through the Xn or X2 port ([0146]). 
Considering claim 7, Fujishiro teaches wherein the first base station sends the paging failure indication message through an NG port or an S1 port (Fig1, 11-12, [0146]). 
Considering claim 8, Fujishiro teaches wherein the paging failure indication message comprises a message type field and a terminal identifier field, the message type field is used to indicate a type of the paging failure indication message, and the terminal identifier field is used to indicate an identifier of the paged target terminal (abstract, The 
Considering claim 9, Fujishiro teaches wherein the first request message comprises at least the terminal identifier field and a paging range area field, the paging range area field is used to indicate a range area of the second base station that pages the target terminal, and the terminal identifier field is used to indicate the identifier of the paged target terminal (abstract, The failure notification comprises an identifier for identifying the user equipment, and information indicating a cause of failure of the paging.). 
Considering claim 10, Fujishiro teaches wherein the first request message comprises an international mobile subscriber identity IMSI field, and the IMSI field is used to indicate at least one bit of an IMSI of the paged target terminal ([0068], [0115]-[0116]). 
Considering claim 11, Fujishiro teaches wherein the first request message comprises a discontinuous reception DRX cycle field, and the DRX cycle field is used to indicate a DRX cycle of the target terminal ([0068], [0180]-[0181]]. 
Considering claim 12, Fujishiro teaches a terminal device (UE 100), comprising: 
a transceiver (Fig.2), configured to: 
receive a paging message sent by one or more second base stations (eNB 200-2), and send a response message to one of the one or more second base stations, wherein the paging message is sent by the one or more second base stations (eNB 200-2) when the one or more second base stations receive a first request message sent by a first base station (eNB 200-1) (Fig.11-12, [0149] anchor eNB 200-1 transmits, to the eNB 
the first request message is used to request the one or more second base stations located in a paging notification area of the terminal device to page the target terminal, and the response message is used by the terminal device to set up a radio resource control RRC connection to the second base station (Fig.11-12, [0149] anchor eNB 200-1 transmits, to the eNB 200-2, a paging request for requesting execution of the paging (RAN paging) of the UE 100, [0150]-[0156]); and the processor, configured to determine the response message (Fig.2, 11-12, [0149]-[0156]). 
Considering claim 13, Fujishiro teaches wherein the transceiver is further configured to receive paging messages sent by a plurality of second base stations; the processor is further configured to select, from the plurality of second base stations, a second base station whose cell quality meets a requirement; and when sending the response message to one of the one or more second base stations, the transceiver is specifically configured to send the response message to the second base station whose cell quality meets the requirement, wherein the response message is used by the terminal device to set up an RRC connection to the second base station whose cell quality meets the requirement (Fig.11-12, [0149]-[0156]). 
Considering claim 14, Fujishiro teaches wherein when sending the response message to the second base station whose cell quality meets the requirement, the transceiver is specifically configured to: when the paging message comprises a first identifier of the terminal device, send an RRC connection setup acknowledgment 
Considering claim 15, Fujishiro teaches wherein when sending the response message to the second base station whose cell quality meets the requirement, the transceiver is specifically configured to: when the paging message comprises a second identifier of the terminal device, send an RRC connection resume acknowledgment message to the second base station whose cell quality meets the requirement ([0068], [0181]). 
Considering claim 16, Fujishiro teaches wherein the transceiver is further configured to receive a paging message sent by a second base station; and when sending the response message to one of the one or more second base stations, the transceiver is specifically configured to send a response message to the second base station, and the response message is used by the terminal device to set up an RRC connection to the second base station (Fig.11-12, [0149]-[0156]). 
Considering claim 17, Fujishiro teaches wherein when sending the response message to the second base station, the transceiver is specifically configured to send an RRC connection setup acknowledgment message to the second base station when determining that the paging message sent by the second base station comprises a first identifier of the terminal device ([0115]-[0116], [0149]-[0156]). 
Considering claim 18, Fujishiro teaches wherein when sending the response message to the second base station, the transceiver is specifically configured to send an RRC connection resume acknowledgment message to the second base station when 
Considering claim 19, Fujishiro teaches wherein the first identifier is a temporary mobile subscriber identity S-TMSI or an international mobile subscriber identity IMSI of the terminal device ([0068], [0115]-[0116]). 
Considering claim 20, Fujishiro teaches wherein the second identifier is another identifier, other than a temporary mobile subscriber identity S-TMSI and an international mobile subscriber identity IMSI, of the terminal device ([0068], [0181]).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KHAI M NGUYEN/           Primary Examiner, Art Unit 2641